﻿At the outset, I would like to say how pleased
we are to congratulate you, Sir, on your assumption of the
presidency of the fifty-second session of the United
Nations General Assembly. We are convinced that your
great experience and wisdom will promote the success of
this session. I can assure you of the cooperation of the
delegation of the Islamic Republic of Mauritania in
reaching the results to which we all aspire.
I take this opportunity also to express our gratitude
to and esteem for your predecessor, Mr. Razali Ismail, for
the great efforts made and the positive results obtained
during his term of office as President of the past session.
5


I should also like to express our appreciation to
Mr. Kofi Annan, Secretary-General of the United Nations,
for the tireless efforts he has made since his assumption to
his high office to promote the universality of the United
Nations and to strengthen its credibility and capacity to
discharge its responsibilities despite a difficult international
situation.
In this context, we welcome the initiative taken by the
Secretary-General in submitting an outline for reform,
which includes a number of provisions that could improve
the functioning of the Organization. An in-depth study of
this outline will undoubtedly facilitate its adoption by all
members of the international community.
While the end of the cold war has created a favourable
climate for the emergence of a new era of international
dialogue and cooperation, the improvement of the economic
conditions of developing countries remains an urgent need.
Indeed, with the growing trend towards globalization
and liberalization in international trade, the developing
countries are facing a number of obstacles, including slower
growth, falling export revenues, and a reduction in the
volume of investments and in official development
assistance. All of this may prevent these countries from
becoming part of the global economy and further
marginalize them if the international community does not
mobilize swiftly to provide them with the aid they need to
meet these challenges.
The increase in the volume of debt is another obstacle
to the economic and social development efforts undertaken
by these countries for the benefit of their peoples. In this
respect the 1996 report of the World Bank notes that the
burden of debt in many of the least developed countries has
reached such a level that it is virtually impossible for them
to continue with their economic reforms, which are of
crucial importance; and that this situation is exacerbated by
the fact that in 1996 official development assistance, which
can reduce the effect of indebtedness, fell to its lowest level
in real terms in 23 years.
International strategies do not seem to have succeeded
adequately in easing the burden of debt in the developing
countries, which is why more effective solutions, such as
increasing official development assistance, must be found
so that these countries’ development priorities can be
financed.
Despite the fragility of the international economic
situation, progress has been made in various areas due to
efforts by the United Nations to promote international
cooperation and to define policies and strategies capable
of meeting the economic, social and environmental
challenges that confront the world today. For instance,
several important international meetings and conferences
have been organized during the past five years under the
auspices of the United Nations, resulting in some
decisions and undertakings relating to the main issues of
development that seek to promote international
cooperation and coordination for development.
I am referring in particular to the World Summit for
Children, held in New York; the Earth Summit, held in
Rio de Janeiro; the World Conference on Human Rights,
held in Vienna; the International Conference on
Population and Development, held in Cairo; the World
Summit for Social Development, held in Copenhagen; the
Fourth World Conference on Women, held in Beijing; the
World Food Summit, held in Rome; the second United
Nations Conference on Human Settlements (Habitat II),
held in Istanbul; and the nineteenth special session of the
General Assembly, devoted to the overall review and
appraisal of the implementation of Agenda 21, which took
place in New York last June.
These initiatives attest to the determination of the
United Nations to take into account the concerns and
interests of the international community with regard to a
whole range of development issues. The United Nations
should continue on this path and seek to ensure
implementation of the decisions adopted.
Under the enlightened guidance of its President, His
Excellency Mr. Maaouya Ould Sid’Ahmed Taya, the
Islamic Republic of Mauritania has completed the process
of establishing constitutional institutions within the
framework of a democratic process that began 11 years
ago. This ensures that these institutions will be able to
function normally within a multi-party system and a State
based on the rule of law. My country is proud to state
that we do not hold any political prisoners.
Fundamental freedoms, such as freedom of
expression and a multi-party system, as well as trade
union freedoms, are guaranteed and enjoyed by 20
political parties and a large number of organizations and
trades unions that can pursue their activities in complete
freedom. Likewise, there are dozens of newspapers and
magazines that reflect various political and intellectual
sensibilities.
6


Furthermore, in keeping with the provisions of our
Constitution, the two Houses of Parliament have been
replenished, and for the second time presidential elections,
set for 12 December this year, are being prepared in a
climate of freedom, peace and stability.
A global strategy that seeks to raise the level of our
people’s economic and social development and to
consolidate democracy has been implemented. This goes
hand in hand with the democratic process and is in keeping
with the following comments of the President of the
Republic, His Excellency Mr. Maaouya Ould Sid’Ahmed
Taya:
“We are seeking to build a modern society
capable of accompanying the world on its march
forward and of assimilating scientific and
technological information; a society aware of the
challenges of our time and working to meet those
challenges”.
In this context, the promotion of women’s rights and
the campaign against illiteracy figure prominently in our
development programmes. A sustained effort is also being
made to provide as many of our citizens as possible with
access to education, jobs and health services, thereby
guaranteeing them a better standard of living. The results
obtained in this regard are satisfactory. Indeed, the
enrolment rate in our schools has reached 86 per cent and
health care coverage for our people has been significantly
extended towards meeting the goal defined by the World
Health Organization, which is health for all by the year
2000. Drinking water supply systems have been built in
several regions, and the main cities of the country now
have electricity.
Within the framework of a huge programme to
provide access to remote towns in the interior of the
country, several new roads have been built, and a modern
telecommunications system now covers the entire country.
These important achievements attest to our firm desire
to combat underdevelopment in all its forms, relying first
on our own resources and then on the support of our
development partners.
I should like here to express my gratitude to all
brotherly and friendly countries and international
organizations and agencies, as well as to non-governmental
organizations, for their support of my country’s efforts in
this area.
One of the positive features of international relations
today, which has led to the strengthening of democracy
and respect for human rights in several regions of the
world, is the international community’s effort to
consolidate fundamental principles such as transparency,
the representative character of power, the primacy of law,
and the independence of the judiciary.
While we can be satisfied with the significant
progress made in this area, we should not lose sight of
the fact that democracy cannot be limited to the narrow
confines of each individual country; it must extend to
relations between nations. In this respect we attach
particular importance to the efforts made by the Open-
ended Working Group on the Question of Equitable
Representation on and Increase in the Membership of the
Security Council. We also hope that these efforts will
lead to greater transparency in the decision-making
processes of the Security Council as well as to improved
working methods.
In a different area, we need to adopt a new form of
preventive diplomacy that is capable of preventing
conflicts and the human tragedies that result from them,
such as those we have witnessed recently and those we
see today and yet are unable to resolve.
The Islamic Republic of Mauritania expresses its
profound concern at the difficulties encountered in the
peace process and at the negative developments in the
region of the Middle East, which result from non-
compliance with agreements concluded and commitments
undertaken in accordance with the established timetable.
My country believes that there can be no just and
lasting peace in the Middle East unless Israel withdraws
from all the occupied Palestinian territories, including
Al-Quds, the Syrian Golan and southern Lebanon, and
unless the Palestinian people regain their right to create
an independent State on their territory.
My country also calls for the taking of the steps
necessary for the resumption of the peace negotiations
among all the parties concerned. We are convinced that
Security Council resolutions 242 (1967), 338 (1973) and
425 (1978) and the principle of “land for peace” remain
the basis of a comprehensive, just and lasting peace.
Furthermore, we call upon the two sponsors of the
peace process to redouble their efforts to ensure that the
chance for peace is not lost and the hopes for a new era
of cooperation and concord, in which the potential of the
7


region is dedicated to economic development and social
promotion, are not dashed.
In this context, my country calls for the lifting of the
embargo placed on the Palestinian people, and we ask the
international community to mobilize the necessary resources
to finance the United Nations Relief and Works Agency for
Palestine Refugees in the Near East so that it can do its job
properly.
In the Gulf region, the aftermath of the war continues
to impede the normalization of the situation. The Islamic
Republic of Mauritania, while reaffirming its dedication to
international law and its commitment to respecting the
principles thereof, again states its rejection of any violation
of Kuwait’s independence, its territorial integrity and the
security of its citizens, and calls for a rapid solution to the
question of Kuwaiti prisoners.
We also reaffirm our steadfast position that no
measures should be taken that threaten Iraq’s unity and
territorial integrity, and we call for the lifting of the
embargo imposed against the Iraqi people, so that an end
can be put to their suffering. We hope that the
implementation of the resolution regarding “oil for food”
can help to achieve this.
Still on the same region, we reiterate our support for
the United Arab Emirates in its desire to regain its
sovereignty over the islands of Greater Tumb, Lesser Tumb
and Abu Mussa.
In the Arab Maghreb, my country is acting in
cooperation with its brothers for the attainment of the
aspirations of the States of the Union of the Arab Maghreb.
On the subject of Western Sahara, my country
welcomed with great satisfaction the agreement which was
concluded on 16 September last in Houston in the United
States under the auspices of Mr. James Baker III, the
Personal Envoy of the Secretary-General, and which deals
with the main issues that have hampered the
implementation of the settlement plan for Western Sahara
worked out by the United Nations in coordination with the
Organization of African Unity (OAU). The Islamic
Republic of Mauritania reaffirms its willingness to do
everything it can to promote implementation of the plan for
the settlement of this dispute.
Furthermore, we call for the lifting of the embargo
imposed against the Libyan Arab Jamahiriya, and we hope
that the efforts of the League of Arab States and of the
OAU to find a peaceful solution based on the principles
of international law, a solution that will put an end to this
situation so detrimental to the Libyan people and all other
Maghreb peoples, will be given favourable consideration.
On the question of Africa we hope that the meeting
of the Security Council at the ministerial level held two
weeks ago to consider the situation in Africa will
contribute to the achievement of appropriate solutions to
the problems of the continent.
My country also wishes to reaffirm its commitment
to the principles of dialogue and negotiation as the only
way to overcome crises and conflicts and to defuse
pockets of tension which exist in several parts of the
continent. Accordingly, my country renews its support for
efforts to revitalize the central organ of the OAU that
deals with prevention, management and settlement of
conflicts in Africa.
As for the Federal Islamic Republic of the Comoros,
my country hopes that the efforts undertaken by the
League of Arab States and the OAU will contribute to the
settlement of the crisis in that country.
We hope also that in Somalia the parties concerned
will have recourse to constructive dialogue to reach a
solution that will guarantee harmony and stability.
In regard to the Republic of Congo, my country
hopes that a peaceful solution that will restore security
and stability will be found.
We hope that there will again be a normal situation
in Sierra Leone, in keeping with international law.
The United Nations is today required more than ever
before to react more vigorously to the problems facing the
international community. The end of the cold war, and the
international community’s awareness of the importance of
coordination and dialogue, are positive factors for giving
our Organization the necessary momentum to enable it to
meet the challenges and to establish the bases for a new
international order founded on the principles of justice
and solidarity and guaranteeing the maintenance of peace
and security throughout the world.
There is no doubt also that being aware of the
magnitude of the challenges and the need to pool our
efforts to meet them is the best way to restore our hope
of moving closer to the fulfilment of the ideal that was
8


consecrated at the ceremonies commemorating the fiftieth
anniversary of the Organization:
“We the peoples of the United Nations united for a
better world”.







